Citation Nr: 0830244	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the December 11, 1992, rating decision of the agency 
of original jurisdiction (AOJ), that did not assign separate 
ratings for headache and neck symptomatology, constituted 
clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Detroit, 
Michigan.  

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (Court) from an August 2003 Board 
decision that granted an initial evaluation of 20 percent for 
cervical spine arthritis, and found that clear and 
unmistakable error had not been committed by the AOJ in its 
December 1992 rating action.  Upon reviewing the Board's 
decision, the Court, in April 2005, vacated the August 2003 
Board decision and remanded the case to the Board for 
readjudication and the issuance of a new decision.  In 
November 2005, the Board received additional argument from 
the appellant's attorney.

The Board then issued another decision on the merits of the 
veteran's claim.  Said decision was issued in December 2005.  
This decision found that clear and unmistakable error was not 
committed when the RO failed to assign separate evaluations 
for head and neck symptomatology related to a service-
connected disorder.  The Board decision also denied the 
veteran's request for an evaluation in excess of 20 percent 
for cervical spine arthritis.  Once again the veteran and his 
representative were provided with the Board action, and again 
the claim was appealed to the Court.  

The Court issued a Memorandum Decision in November 2007.  On 
the issue of an increased evaluation for arthritis of the 
cervical segment of the spine, the Court affirmed the Board's 
December 2005 decision.  However, with respect to the clear 
and unmistakable error issue, the Court vacated and remanded 
that issue.  The Court found that the Board had not provided 
a sufficient reasons and bases in its December 2005 decision.  
The Court stated that the Board should have recognized (and 
discussed) the medical results memorialized in a 1992 
examination of the spine and a 1992 neurological report.  
Additionally, the Court reported that the Board should have 
discussed 38 C.F.R. §§ 4.10, 4.11, and 4.25(b).  By not 
accomplishing these discussions, the Court found that the 
Board's decision was deficient and flawed.  As such, the 
Court concluded that the portion of the December 2005 
decision that discussed clear and unmistakable error should 
have been vacated.  That issue has since been returned to the 
Board for further action.  


FINDINGS OF FACT

1.  The veteran was notified in January 1993 of an RO's 
rating decision, dated December 11, 1992, that granted 
service connection and a 10 percent rating for a disability 
rated as residuals of head and neck injury with post-
concussion headache and blurred vision; he did not appeal the 
determination.

2.  The December 11, 1992, RO decision that assigned a single 
evaluation for residuals of head and neck injury with post-
concussion headache and blurred vision was clear and 
unmistakably erroneous because it did not assign separate 
ratings for the symptoms and manifestations produced by the 
initial injury.  


CONCLUSIONS OF LAW

1.  The December 11, 1992, rating decision that did not 
assign separate evaluations for headache and neck 
symptomatology is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  The December 11, 1992, rating decision was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it has been determined by the 
Court that the Veterans Claims Assistance Act of 2000 (VCAA), 
(West 2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in the Board's decision.  With respect to the 
notice provisions, the Board observes that a statement of the 
case, supplemental statements of the case, and notice letters 
have notified the veteran of the type of evidence needed to 
substantiate his claim involving clear and unmistakable 
error.

Under 38 C.F.R. § 3.105(a) (2007), clear and unmistakable 
error requiring revision of a prior final rating action 
exists only where it appears "undoubtedly" that "[e]ither 
the correct facts as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); also, Glynn 
v Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. 
Brown, 8 Vet. App. 44 (1995); see, Crippen v Brown, 9 Vet. 
App. 412, 421 (1996) (the Court recognized in Russell, Glynn, 
and Mason that a viable claim of clear and unmistakable error 
must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  Also, broad allegations of 
failure to follow regulations or any other non-specific claim 
of error does not classify as clear and unmistakable error.  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993), motion for review en banc 
denied Feb. 3, 1994 (per curium).  If a veteran raises clear 
and unmistakable error, there must be some degree of 
specificity as to what the alleged error is and, that if 
true, would be clear and unmistakable error on its face, with 
persuasive reasons given as to why the result would have been 
manifestly different but for the alleged error.  Id., Scott 
v. Brown, 7 Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a clear and unmistakable 
error was made, and reverse the prior decision.  Porter v. 
Brown, 5 Vet. App. 233 (1993); Olson v. Brown, 5 Vet. App. 
430; Russell v. Principi, 3 Vet. App. 310 (1992).

As a threshold matter, the veteran must make his claim of 
clear and unmistakable error with some degree of specificity.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  "It is the kind of 
error of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Id.  "[S]imply to 
claim clear and unmistakable error on the basis that previous 
adjudications have improperly weighed or evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error."  Id.  It must be remembered that 
there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.  Id.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision of December 11, 1992, 
to which the veteran was notified by letter, is final since 
it was not appealed and is accepted as correct in the absence 
of clear and unmistakable error.

In summary, the argument for clear and unmistakable error in 
the above-noted rating decision is that all of the symptoms 
produced by the veteran's service-connected residuals of a 
head and neck injury should have been separately rated 
pursuant to 38 C.F.R. §§ 4.14 and 4.10 (1992).  That is, 
since the veteran had cervical spine paravertebral muscle 
tenderness and headaches, each condition should have been 
rated separately.  The veteran and his attorney have argued 
that such separate ratings was mandated in sections 4.14, 
4.10, and the separate evaluation criteria for the spine and 
headaches that appear in the rating schedule.  The veteran 
through his accredited representative have further contended 
that rating the disability under Diagnostic Code 8045-9304 
for brain injury did not accurately reflect the disability, 
as it did not account for any of the appellant's neck 
symptomatology.  In essence, it is asserted that the rating 
scheme then in effect had ample alternative ratings for the 
spine, even if the record did not compel a compensable 
evaluation.  Indeed, in arguments submitted to the Board, the 
appellant stated that the clear and unmistakable error 
argument does not assert the desired rating would have 
produced a higher individual or combined rating, but that 
assigning separate ratings was in and of itself a different 
result.

The rating board that issued the December 11, 1992, rating 
decision considered the veteran's service medical records and 
September 1992 VA neurology and spine examinations.  This 
record showed the veteran was examined after a motor vehicle 
accident in October 1991 and found to have a normal range of 
motion, but with spasms and catching.  The VA examination 
report of the spine in September 1992 noted the history of 
injury and further reported that there were no symptoms 
related to the cervical spine.  A neurology examiner noted 
the October 1991 motor vehicle accident caused the veteran to 
strike his head on the windshield and loose consciousness for 
several minutes, but there was no skull fracture, and no 
brain or skull surgery.  It was also reported that an x-ray 
of the cervical spine taken during service was normal, as was 
a computed tomography scan of the brain.  The veteran did 
have daily occipital headaches that were accompanied by 
light-headedness without nausea or vomiting.  He experienced 
blurred vision, but there were no blackouts or seizures.  He 
also reported that there was stiffness and limited motion in 
his neck and that the neck pain did not radiate.

The examiner reported there was no limitation of movement of 
the cervical spine on flexion or turning of the head to the 
left or right.  The range of motion on extension was zero to 
35 degrees.  All movements of the cervical spine appeared to 
be done rather stiffly, according to the examiner.  There was 
tenderness on palpation of the cervical paravertebral muscles 
and adjacent shoulders.  The following diagnosis was given in 
this examination report:

Residual of a head and neck injury with 
post-concussion headaches, residual 
whiplash injury to the neck, which causes 
the headaches to become worse.

The December 11, 1992, rating decision referred to the 
pertinent service medical records and the findings of the 
September 1992 VA examinations.  The rating board granted 
service connection for the residuals of a head and neck 
injury with post-concussion headaches and blurred vision and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.124a, 
Code 8045 (1992), for brain disease due to trauma, which 
incorporates 38 C.F.R. § 4.132, Code 9304 (1992), dementia 
due to brain trauma.  The veteran received notice of the 
decision in January 1993 and he did not appeal the initial 
rating determination.

As reported above, the veteran, through his representative, 
has argued that the RO should have assigned separate ratings 
for each of the symptoms produced by the injury.  However, he 
has not argued that separate compensable ratings be assigned.  
He has claimed that the applicable laws and regulations were 
not correctly applied and as such, clear and unmistakable 
error was committed.  More specifically, it has been averred 
that 38 C.F.R. § 4.25(b) was not applied correctly by the RO 
because it did not separately rate all of the disabilities 
arising from a single disease entity.  

In the Introduction, it was reported that this claim has 
twice been before the Court.  In its most recent review of 
the claim, the Court found that the Board and the RO failed 
when each entity only purportedly considered certain portions 
of medical evidence contained in the claims folder at the 
time in which the decision was issued.  

Without discussing whether the RO or the Board erred when 
they were previously considering the medical evidence that 
was before the RO in 1992, this Board does find that clear 
and unmistakable error was committed when it did not apply 38 
C.F.R. § 4.25(b) to the facts before it.  The record 
indicates that the veteran had been diagnosed as suffering 
from headaches and neck symptoms that were the results of his 
head injury.  It may have been that one or both were 
producing symptoms that would be assigned a noncompensable 
rating.  Nevertheless, the symptoms and manifestations were 
still there and under 38 C.F.R. § 4.25(b) the RO had a duty 
and obligation to assign separate ratings.  To do otherwise 
was erroneous.    

In this case, certain regulatory provisions were incorrectly 
applied, or not applied.  It is undebatable on the basis of 
the record as it existed at the time of the December 1992 
decision of the RO that the outcome would have been 
manifestly different but for the error.  The record consisted 
of medical evidence strongly indicating that that the veteran 
was suffering from conditions that produced headaches and 
neck problems.  As such, pursuant to 38 C.F.R. § 4.25(b), 
each manifestation should have been separately rated.  

Hence, the December 1992 decision was clearly and 
unmistakably erroneous for the following reasons:  the 
evidence of record at the time of the December 1992 decision 
pertaining specifically to the veteran's head injury 
residuals supported a finding that the veteran was suffering 
from neurological and physical ailments and the RO was 
required to separately rate those conditions.  The RO's 
decision was thus clearly and unmistakably erroneous.

The outcome of the December 1992 decision would have been 
manifestly different but for the error discussed above.  But 
for this error, the veteran would have been assigned separate 
ratings which may, or may not, have been evaluated as 
compensable in nature.  Therefore, the Board modifies the 
December 1992 decision and returns the claim to the RO so 
that it may appropriately rate the veteran's head injury 
residuals.


ORDER

The December 11, 1992, rating decision, wherein the AOJ did 
not assign separate evaluations for headache and neck 
symptomatology, did contain clear and unmistakable error, and 
the appeal is granted.  As such, separate ratings should be 
assigned for the residuals of a head injury, to include 
headaches and a neck condition.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


